Stephens, J.
1. On the trial of a claim case, where the claimant admits that the property was in the possession of the defendant in fi. fa. at the time of the levy, and the claimant assumes the burden of proof, it is not necessary for the plaintiff to put the fi. fa. in evidence. Manley v. McKenzie, 128 Ga. 347 (57 S. E. 705).
2. Where the burden is upon the claimant to establish title to the property levied on, title in the claimant to the property, superior to the lien of the fi. fa. against the defendant, is not established conclusively and as a matter of law, although it appears from undisputed evidence that the claimant bought the property from the defendant in fi. fa. when at the time of the purchase the claimant knew that there was “a fi. fa.” against the defendant, but where it does not appear conclusively and as a matter of law that this fi. fa. of which the claimant had knowledge at the time of the purchase, was a fi. fa. other than the one levied upon the property.
3. The verdict finding the property subject to.the fi. fa. was authorized, and no error appears. The court therefore did not err in failing to sustain the certiorari.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., concur.